Citation Nr: 1341611	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as depression and posttraumatic stress disorder (PTSD), to include cognitive impairment as residual to head injuries incurred due to multiple in-service motor vehicle accidents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  A transcript of the hearing is associated with the claims file. 

The Board remanded the Veteran's claim in January 2011 for further development.  The case has since been returned to the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's claimed acquired psychiatric disability and cognitive impairment.  

As requested in the January 2011 remand, the Veteran was provided a VA psychiatric examination in April 2011 and a TBI examination in July 2012.  During the April 2011 examination, the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis, but he did meet the criteria for a diagnosis of depression.  The examiner opined that the Veteran's depression was less likely than not related to his military service, but he did not provide a rationale for his negative opinion as requested in the 2011 remand.  

Additionally, the Veteran and his son have indicated that they felt the July 2012 examination was inadequate inasmuch as the Veteran's contentions were not addressed by the examiner in reaching his conclusion.  They felt like the examiner rushed through the examination without letting the Veteran express his contentions.  The Board notes that the examiner indicated that the Veteran experienced a mild TBI during service but his current condition is less likely than not related to the Veteran's military service.  Although the TBI examiner provided a detailed rationale for his negative opinion, the Veteran and his son contend that the opinion was not based upon the Veteran's reported history as indicated in the examination report.  

The Board finds that both examinations were inadequate and the Veteran's claim should be remanded for a new TBI examination and a records review for a clarified opinion with respect to depression.  As there has not been substantial compliance with the remand directives with respect to this issue, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the April 2011 examiner, if available, for a supplemental opinion.  If this examiner is not available, forward the claims file to an appropriate substitute.  The examiner is asked to provide a clarified opinion with respect to the Veteran's depression.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any depression was incurred or aggravated as a result of the Veteran's military service, to include as a result of his in-service motor vehicle accidents.  

All opinions should include a complete rationale.  

It is left to the examiner's discretion as to whether the Veteran should be reexamined.  

2.  Arrange for the Veteran to undergo appropriate VA examination to determine the nature and etiology of any current symptomatology related to his cognitive impairment.  If possible, the Veteran should not be examined by the physician who performed the July 2012 VA TBI examination.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must be informed that at least two of the Veteran's reported in-service motor vehicle accidents have been verified, including one in which he was treated for post-concussion symptoms.  The examiner should specifically address the Veteran's reported history as well as his history documented in the claims file.  

The examiner should identify any pertinent psychiatric or cognitive pathology found and should diagnose any current disability.  The examiner should expressly diagnose or rule out TBI.  As to any disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as a result of his in-service motor vehicle accidents.  

Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


